Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brailovskiy, US 2013/0279567 A1.

Regarding claim 1, Brailovsky discloses: a method comprising:
compressing a first original frame of a video stream to an intraframe, the intraframe comprising fewer symbols than the first original frame (See [0048]);
compressing a second original frame of the video stream to a first interframe, the first interframe referencing the intraframe and comprising fewer symbols than the second original frame ([0048]);
determining an intraframe error of the intraframe due to the compression of the first original frame ([0047] discloses calculating a distortion metric that is an average distortion for each of I, P, and B frame types.);
determining a first interframe error of the first interframe due to the compression of the second original frame (As in [0047] a distortion metric is calculated for P and B frames, which are both types of interframes.);
determining a compression level for a third original frame based on the intraframe error and the first interframe error (As disclosed in [0049], a compression level.  Note in this context that the calculated distortion for a bi-directional frame may be based on an average distortion of I-frame distortion values.  Hence when the B-frame distortion metric is used to determine a quantization value for a current B-frame, it incorporates the I-frame distortion metric.); and
compressing the third original frame of the video stream to a second interframe (), the second interframe referencing the first interframe and comprising fewer symbols than the third original frame, a number of symbols included in the second interframe being based on the determined compression level ([0049] discloses determining if distortion ratio a exceed a threshold omega.  If yes, then a current value of a QP is adjusted upwards, so that the frame is subject to higher compression.  Hence the current frame, which is a third frame, is adjusted.  [0050] further discloses compression is performed in a subsequent step 416 (figure 4).).

Regarding claim 4, Brailovskiy discloses: the method of claim 1, wherein the determining the intraframe error includes determining a maximum error of multiple blocks within the first original frame and the intraframe. 

	Regarding claim 5, Brailovskiy discloses: the method of claim 1, wherein the determining the compression level includes:
determining that at least one of the intraframe error or the first interframe error exceeds an error threshold (Per [0049], when the first interframe distortion ratio “a” is greater than a threshold omega, a determination is made to increase the quantization parameter.); and
determining, based on determining that at least one of the intraframe error or the first interframe error exceeds the error threshold, the compression level for the third original frame as a greater number of symbols than a number of symbols included in the first interframe (With reference to the table 300 in figure 3, it can be seen that for smaller values of the distortion metric a, which decreases as a current frame’s distortion relative to previously coded frames increases, the quantization parameter is decreased, leading to a lesser compression of the frame/block, and hence more symbols being allocated to its representation, to compensate for the relatively high distortion of the current frame/block.).

Regarding claim 6, Brailovskiy discloses: the method of claim 1, wherein the determining the compression level includes:
determining that at least one of the intraframe error or the first interframe error is lless than an error threshold (Per [0049], when the first interframe distortion ratio “a” is greater than a threshold omega, a determination is made to increase the quantization parameter.); and
determining, based on determining that at least one of the intraframe error or the first interframe error is less than an error threshold, the compression level for the third original frame as a lower number of symbols than a number of symbols included in the first interframe (With reference to the table 300 in figure 3, it can be seen that for larger values of the distortion metric a, which increases as a current frame’s distortion relative to previously coded frames decreases, the quantization parameter is increased, leading to a higher compression of the frame/block, and hence fewer symbols being allocated to its representation).

Regarding claim 7, Brailovskiy discloses: the method of claim 1, wherein the intraframe does not reference any other frames ([0093] discloses calculating a ratio based on adjusted average distortion of intra frame, which by definition does not reference other frames for its prediction.).

Regarding claim 8, Brailovskiy discloses: the method of claim 1, wherein the determining the compression level for the third original frame includes determining the compression level for the third original frame based on the intraframe error, the first interframe error (See [0083]), an error threshold (A threshold distortion ratio omega is used, as in [0049]), and a number of symbols included in the first interframe.

Regarding claim 9, Brailovskiy discloses: the method of claim 1, wherein the determining the compression level for the third original frame includes multiplying a number of symbols included in the first interframe by a ratio of an error function to an error threshold, the error function being based on the intraframe error and the first interframe error (See [0023]-[0025].).

Regarding claim 10, Brailovskiy discloses: the method of claim 1, wherein the determining the compression level for the third original frame includes iteratively determining the compression level by determining a second interframe error of the second interframe and redetermining the compression level for the third original frame based on the determined second interframe error (See [0043]).

Regarding claim 12, Brailovskiy discloses: the method of claim 1, wherein:
the intraframe includes a first intraframe ([0041]); and
the second interframe references the first interframe and a second intraframe (A B-frame references two frames, one of which may be an intra-frame).

Regarding claim 13, Brailovsky discloses: a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to (See [0017]):
compress a first original frame of a video stream to an intraframe, the intraframe comprising fewer symbols than the first original frame (See [0048]);
compress a second original frame of the video stream to a first interframe, the first interframe referencing the intraframe and comprising fewer symbols than the second original frame ([0048]);
determine an intraframe error of the intraframe due to the compression of the first original frame ([0047] discloses calculating a distortion metric that is an average distortion for each of I, P, and B frame types.);
determine a first interframe error of the first interframe due to the compression of the second original frame (As in [0047] a distortion metric is calculated for P and B frames, which are both types of interframes.);
determine a compression level for a third original frame based on the intraframe error and the first interframe error (As disclosed in [0049], a compression level.  Note in this context that the calculated distortion for a bi-directional frame may be based on an average distortion of I-frame distortion values.  Hence when the B-frame distortion metric is used to determine a quantization value for a current B-frame, it incorporates the I-frame distortion metric.); and
compress the third original frame of the video stream to a second interframe (), the second interframe referencing the first interframe and comprising fewer symbols than the third original frame, a number of symbols included in the second interframe being based on the determined compression level ([0049] discloses determining if distortion ratio a exceed a threshold omega.  If yes, then a current value of a QP is adjusted upwards, so that the frame is subject to higher compression.  Hence the current frame, which is a third frame, is adjusted.  [0050] further discloses compression is performed in a subsequent step 416 (figure 4).).

Regarding claim 14, Brailovskiy discloses: the non-transitory computer-readable storage medium of claim 13, the second interframe references the first interframe and a second intraframe (A B-frame references two frames, one of which may be an intra-frame).

Regarding claim 16, Brailovskiy discloses: The non-transitory computer-readable storage medium of claim 13, wherein the determining the compression level includes, wherein the determining the compression level includes:
determining that at least one of the intraframe error or the first interframe error is lless than an error threshold (Per [0049], when the first interframe distortion ratio “a” is greater than a threshold omega, a determination is made to increase the quantization parameter.); and
based on determining that at least one of the intraframe error or the first interframe error is less than an error threshold, the compression level for the third original frame as a lower number of symbols than a number of symbols included in the first interframe (With reference to the table 300 in figure 3, it can be seen that for larger values of the distortion metric a, which increases as a current frame’s distortion relative to previously coded frames decreases, the quantization parameter is increased, leading to a higher compression of the frame/block, and hence fewer symbols being allocated to its representation).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy, in view of Vafin, US 9,036,699 B2.

Regarding claim 2, the limitations of claim 1, upon which depends claim 2.  Brailovskiy does not disclose: the method of claim 1, wherein the determining the intraframe error includes determining a difference between at least one value included in the first original frame and at least one value included in the intraframe.
Vafin discloses in column 4, lines 25-35 discloses calculating a prediction distortion value that is based on an absolute difference between original and predicted values within a frame (SAD).  See equation 3.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a metric such as that disclosed in Vafin to calculate the distortion in Brailovsky, because such metrics were known in image compression before the applicant’s effective .

Claims 3, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy, in view of Tzannes, WO 2004/109586 A1.

Regarding claim 3, the limitations of claim 1, upon which depends claim 3.  Brailovskiy does not disclose the method of claim 1, wherein the determining the intraframe error includes determining a psychovisual difference between the first original frame and the intraframe.
However, using a subjective metric is disclosed in an analogous art by Tzannes, which discloses in [0040] that estimated quality of a compressed input image can be compared to a target quality metric based, for example on subjective metrics.	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a psychovisual difference between the original frame and a compressed predicted frame to evaluate the error, because psychovisual quality metrics were known in the art alongside objective image quality metrics, and have the advantage of providing a more meaningful metric of image quality relative to a user’s experience than objective metrics. 

Regarding claim 15, the limitations of claim 13, upon which depends claim 15.  Brailovskiy does not disclose: the non-transitory computer-readable storage medium of claim 13, wherein the determining the intraframe error includes determining a psychovisual difference between the first original frame and the intraframe.
However, using a subjective metric is disclosed in an analogous art by Tzannes, which discloses in [0040] that estimated quality of a compressed input image can be compared to a target quality metric 
	
	 Computing system claim 19 is rejected as corresponding to non-transitory computer-readable storage medium claim 15, and is rejected for the same reasons of obviousness as used above.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy, in view of Lakus-Becker, US 2010/0111198 A1.

Regarding claim 11, Brailovskiy discloses the limitations of claim 1, upon which depends claim 5.  Brailovskiy does not disclose the method of claim 1, wherein the intraframe includes a Joint Photographic Experts Group (JPEG) frame.
Lakus-Becker discloses using a JPEG-compressed frame as an Intraframe in an analogous art directed to rate control in a video coder (See [0053]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a JPEG-compressed frame as an Intra-frame, as disclosed in Lakus-Becker, because use of JPEG in this same context was known in the art, as evidenced by Lakus-Becker, and using a JPEG-compressed could therefore have been achieved to compress the intra-frames in Brailovsky with a reasonable expectation of success and predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/               Examiner, Art Unit 2425